      1:19-cv-00527-MGL        Date Filed 06/16/20      Entry Number 23        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

MARK TRUITT,                                     §
           Plaintiff,                            §
                                                 §
vs.                                              §   Civil Action No.: 1:19-00527-MGL
                                                 §
ANDREW M. SAUL, Acting Commissioner              §
of Social Security,                              §
                Defendant.                       §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
             UNDER THE EQUAL ACCESS TO JUSTICE ACT

       This is a Social Security appeal. Pending before the Court is Plaintiff Mark Truitt’s motion

under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in the amount of

$3,900.00 and expenses in the amount of $20.85. Defendant Andrew M. Saul does not oppose the

motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.



       IT IS SO ORDERED.

       Signed this 16th day of June 2020 in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
